Per Curiam.

Respondent was admitted to the Bar in the Second Judicial Department on December 14,1949. The Steuben County Bar Association has filed a petition alleging that on the 12th day of February, 1968 in the United States District Court of the Western District of New York, respondent was convicted upon his plea of guilty of willfully and knowingly failing to make income tax returns in violation of section 7203 of title 26 of the *462United States Code. On his appearance hy attorney before this court in response to said petition respondent admitted the allegations but stated facts urged in mitigation and that he is prepared to pay the taxes found due as soon as they are ascertained.
As this court has stated on previous occasions, an attorney has the duty to comply assiduously with statutory mandates, and particularly those relating to filing income tax returns and payment of the appropriate tax (Matter of Costello [Steuben County Bar Assn.], 21 A D 2d 364).
Respondent is guilty of professional misconduct by reason of his failure in this respect, and should be suspended from the practice of law for six months and thereafter until there has been compliance with the conditions to be stated in the order to be entered herein.
Williams, P. J., Bastow, Marsh, Wither and Hehry, JJ., concur.
Order of suspension entered.